Sherwin, J.
The rent. due for the. leased premises while occupied by the defendant Amos as the agent of Bobuck, and while occupied by him as the receiver of the mortgaged stock,'has been fully'paid, and the only question for us to determine is whether he is liable for the rent accrued for the balance of the term. If liable at all, it must be because of the privity of estate created by his receivership, because there is no privity of contract. 'While he held possession as the agent of Bobuck, it was with- the consent of the plaintiff, to whom rent was paid, and for the express purpose of disposing of the stock as soon as possible f dr the satisfaction of the mortgage debt; and after his appointment as receiver thereof any liability as agent which the privity of estate may have created ceased, because the possession of the premisos tvas then transferred to him as an officer of the court. As receiver he took no title to the property nor to the leasehold interest, because the statute does not so provide. Nor could the court appointing him convey title to him, because not authorized to do so.- Wilson v. Welch, 157 Mass. 77 (31 N. E. Rep. 712). If he acquired no’ title to *532the estate, it must follow, upon principle, that he cannot be held for the rent in question, for the reason that no privity of estate could exist unless he took the title which" was held by the lessees. Bouvier Law Dictionary, 465, “Privity of Estate;” Bell v. Protective League, 163 Mass. 558 (40 N. E. Rep. 857, 28 L. R., A. 452, 47 Am. St. Rep. 481); Gaither v. Stockridge, 67 Md. 222 (9 Atl. Rep. 632, 10 Atl. Rep. 309); United States Trust Co. v. Wabash Western R. Co., 150 U. S. 287 (14 Sup. Ct. Rep. 86, 37 L. Ed. 1085). .That the plaintiff may have established his claim for rent by . -pToper proceedings at the proper time we do not doubt, but the defendant as receiver can only be charged with the same during the time that he retained possession as such receiver. The judgment of the district court is aeeiemed.